The defendants herein were charged with having committed "the crime of gambling", which is defined by Article 90 of the Louisiana Criminal Code. From the judgment of their conviction and respective sentences, they have appealed. *Page 710 
The defendants urge in particular one bill of exception. This bill, even if it had merit, is of no value, because the defendants, having failed to file a motion for a new trial and to exhaust their remedies in the district court by submitting for review the rulings there made and complained of, before appealing to this Court, have not in conformity with the law placed themselves in a position to obtain relief. Article 559, Code of Criminal Procedure; State v. Stinson, 174 La. 510,141 So. 44; State v. Eubanks, 179 La. 92, 153 So. 31; State v. Stephens, 183 La. 431, 164 So. 162 and State v. White,195 La. 1028, 197 So. 745.
For the reasons assigned, the convictions and sentences are affirmed.
O'NIELL C. J., concurs in the decree and assigns reasons.